 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JAMES W. MILLNER,                                 No. 2:19-CV-1311-JAM-DMC-P
12                       Petitioner,
13           v.                                         ORDER
14    SCOTT FRAUENHEIM,
15                       Respondent.
16

17                  Petitioner, a state prisoner proceeding with retained counsel, brings this petition

18   for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. On December 11, 2019, the court heard

19   arguments on respondent’s motion to dismiss. Central to the issues presented is the trial

20   testimony of Adam Millner, petitioner’s son. Respondent is directed to lodge with the court

21   within 15 days from the date of this order all portions of the state court record containing Adam

22   Millner’s trial testimony, including direct and cross-examination. Thereafter, respondent’s

23   motion to dismiss will stand submitted.

24                  IT IS SO ORDERED.

25

26   Dated: December 12, 2019
                                                           ____________________________________
27                                                         DENNIS M. COTA
28                                                         UNITED STATES MAGISTRATE JUDGE
                                                       1
